DETAILED ACTION


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed August 25, 2022 were found persuasive.
The claims are directed towards a frozen strawberry having a breaking load of not less than 10000 g and not more than 30000 g and a breaking strain factor of not less than 15%. 
The closest prior art teaches frozen strawberries, but fails to teach the claimed properties. Applicant states that the method by which the frozen strawberries are produced results in the claimed breaking load and breaking strain factor. 
The examiner has rejected the claims over Guadagni. Applicant overcame such rejection by showing evidence in a Declaration filed March 21, 2022 that the frozen strawberries of Guadagni did not possess the claimed properties. The examiner also rejected the claims over a combination of references showing that the processing steps are known in the art for preserving fruit and vegetables. Applicant’s arguments filed Aug. 26, 2022 were found persuasive to overcome the 103 rejection over Bedford, Berberat and Phillips as the cited references do not specifically teach the claimed method steps alone or in combination and further teach additional steps that would alter the breaking load and breaking strain factor. 
Therefore, as the prior art fails to teach or suggest a frozen strawberry having a breaking load of not less than 10000 g and not more than 30000 g and a breaking strain factor of not less than 15%, claims 1-5 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791